            Case 5:19-cv-00212-EJD Document 33 Filed 06/03/19 Page 1 of 8



 1   ARNOLD & PORTER KAYE SCHOLER LLP
     DIPANWITA DEB AMAR, (SBN 184779)
 2   E-mail:dipanwita.amar@arnoldporter.com
     MATTHEW DITON, (SBN 305597)
 3   E-mail:matthew.diton@arnoldporter.com
     Three Embarcadero Center, 10th Floor
 4   San Francisco, CA 94111-4024
     Telephone: +1 415.471.3100
 5   Fax: +1 415.471.3400

 6   Attorneys for Defendants
     GN AUDIO USA INC., HOLGER REISINGER, DAVE
 7   COPELAND, SARAH GRAY and MARK DERBY

 8   SHEGERIAN & ASSOCIATES, INC.
     CARNEY R. SHEGERIAN (SBN 150461)
 9   E-mail:cshegerian@shegerianlaw.com
     ANTHONY NGUYEN (SBN 259154)
10   E-mail:anguyen@shegerianlaw.com
     QUYNH VI STEPHANIE LE (SBN 324788)
11   E-mail:sle@shegerianlaw.com
     225 Santa Monica Blvd., Ste. 700
12   Santa Monica, CA 90401
     Telephone: 310.860.0770
13   Fax: 310.860.0771

14   Attorneys for Plaintiff
     RITESH TANDON
15

16
                                       UNITED STATES DISTRICT COURT
17
                                    NORTHERN DISTRICT OF CALIFORNIA
18
                                             SAN JOSE DIVISION
19

20   RITESH TANDON,                                        Case No.: 5:19-cv-00212-EJD

21                             Plaintiff,                  JOINT CASE MANAGEMENT
                                                           CONFERENCE STATEMENT
22           vs.
                                                           Date:        June 13, 2019
23   GN AUDIO USA, INC., et al.,                           Time:        10:00 a.m.
                                                           Courtroom:   1 - 5th Floor
24                             Defendants.                 Judge:        Hon. Edward J. Davila

25

26

27

28

                               JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                           Case No.: 5:19-cv-00212-EJD
                                                US 164888395v2
            Case 5:19-cv-00212-EJD Document 33 Filed 06/03/19 Page 2 of 8



 1          Plaintiff Ritesh Tandon and Defendant GN Audio USA, Inc. (“Defendant” or “GN,” and,

 2   collectively with Plaintiff, the “Parties”) conducted a conference pursuant to Fed. R. Civ. P. 26(f)

 3   on May 14, 2019, and submit this Joint Case Management Conference Statement as follows:

 4   I.     JURISDICTION AND SERVICE
 5
            This Court has diversity jurisdiction over Plaintiff’s claims. See Dkt. # 1 (GN’s Notice of
 6
     Removal).
 7
     II.    FACTS
 8

 9          Plaintiff worked for Defendant as a Director of Strategic Alliances (Cisco) between 2011

10   and December 2017.1 Plaintiff was terminated on or around December 15, 2017.

11          Plaintiff’s Position. Plaintiff worked for Defendant for over six years, and worked diligently

12   in his position until his unlawful termination. Plaintiff Tandon, who is of Asian/Indian descent

13   proved himself to be a valuable employee on numerous occasions. However, Tandon’s

14   employment with Defendant took a turn for the worst when he began to face a diminishing role as a

15   result of his age and nationality when he began reporting to Holger Reisinger. During Tandon’s

16   employment, he became aware that Mauro Caule, employee of Defendant was stealing confidential

17   information from Microsoft. Later, Tandon was excluded from meetings and his colleagues and

18   supervisors became dismissive of his concerns and contributions. Tandon lodged formal written

19   and oral complaints, but no action to remedy was ever taken. Shortly after, on December 15, 2017,

20   Tandon was informed he was terminated, and was

21          Defendant’s Position. Defendant denies Plaintiff’s allegations; particularly, Plaintiff’s

22   assertion that his termination was in any way unlawful. Defendant asserts that Plaintiff was

23   terminated for a combination of reasons, including a shift in its corporate strategic direction from

24   hardware to software partnerships, taking into account Plaintiff’s experience and performance.

25          Joint Statement of Principal Factual Issues In Dispute. The principal factual dispute is

26   whether Plaintiff was terminated for an unlawful means (as Plaintiff asserts and Defendant denies).

27   1
       As set forth in GN’s Notice of Removal, prior to December 2017, GN was known as GN Netcom,
     Inc. GN Netcom, Inc. is no longer a legal entity.
28
                                                      -1-
                            JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                        Case No.: 5:19-cv-00212-EJD
                                                 US 164888395v2
            Case 5:19-cv-00212-EJD Document 33 Filed 06/03/19 Page 3 of 8



 1   III.    LEGAL ISSUES

 2
             Plaintiff’s Position. At present Plaintiff views the following as disputed points of law:
 3

 4                   1.      Whether Defendant discriminated against Plaintiff on the basis of age, race,
                             ancestry, or national origin;
 5
                     2.      Whether Defendant harassed Plaintiff or otherwise subjected him to a hostile
 6                           work environment on the basis of age, race, ancestry, or national origin;

 7                   3.      Whether Defendant retaliated against Plaintiff on the basis of age, race,
                             ancestry, national origin, and/or good-faith complaints;
 8
                     4.      Whether Defendant retaliated against Plaintiff for exercising rights
 9                           guaranteed under the FEHA;

10                   5.      Whether Defendant failed to prevent discrimination, harassment, and/or
                             retaliation;
11
                     6.      Whether Defendant wrongfully terminated Plaintiff in violation of public
12                           policy;

13                   7.      Whether Defendant negligently hired, supervised, or retained employees;

14                   8.      Whether Defendant intentionally inflicted emotional distress upon Plaintiff.

15           A secondary issue will involve calculating economic and non-economic damages.

16           Defendant’s Position. Defendant denies that Plaintiff’s termination was in anyway

17   unlawful.

18   IV.     MOTIONS

19
             Plaintiff’s Position. Plaintiff does not anticipate in filing any motions at the moment.
20
             Defendant’s Position. Former Defendants Mark Derby and David Copeland previously filed
21
     motions to dismiss, which were withdrawn after Plaintiff agreed to voluntarily dismiss each
22
     defendant with prejudice. Defendants Holger Reisinger and Sarah Gray have not yet been served,
23
     but, if Plaintiff does not agree to voluntarily dismiss them with prejudice and they are ultimately
24
     served in this action, each of these defendants intends to file a motion to dismiss.
25
             Finally, at the appropriate stage, GN anticipates filing a motion for summary judgment as to
26
     all of Plaintiff’s claims.
27

28
                                                       -2-
                             JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                         Case No.: 5:19-cv-00212-EJD
                                                  US 164888395v2
             Case 5:19-cv-00212-EJD Document 33 Filed 06/03/19 Page 4 of 8



 1   V.      AMENDMENT OF PLEADINGS

 2
             The Parties have agreed that any amended pleadings must be filed on or before June 27,
 3
     2019.
 4
     VI.     EVIDENCE PRESERVATION
 5

 6           The Parties each certify that they have reviewed the Guidelines Relating to the Discovery of

 7   Electronically Stored Information and have met and conferred pursuant to Federal Rule of Civil

 8   Procedure 26(f).

 9   VII.    DISCLOSURES

10
             The Parties have exchanged their Initial Disclosures.
11
     VIII. DISCOVERY
12

13           No discovery has been taken as of the date of this filing. Defendant has informed Plaintiff

14   of its desire to depose Plaintiff, and is currently awaiting dates from Plaintiff’s counsel for which

15   Plaintiff is available for a deposition. At this time, the Parties have not encountered any discovery

16   disputes. The Parties have agreed to negotiate the terms of a protective order for the case. The

17   Parties have proposed that fact discovery close on May 29, 2020.

18           Plaintiff’s Subjects on Which Discovery May Be Needed. Plaintiff anticipates seeking

19   discovery including, but not limited to: discrimination, harassment, and retaliation by Defendant; e-

20   discovery between Plaintiff and other employees of Defendant; and will be noticing relevant

21   employees of Defendant who made the decision to terminate Plaintiff and have knowledge

22   concerning Plaintiff’s employment with Defendant.

23           Defendant’s Subjects on Which Discovery May Be Needed. Without prejudice to its right to

24   seek discovery on any relevant issue, Defendant contemplates it will need and seek discovery

25   concerning: Plaintiff’s alleged complaints of unlawful/improper conduct; Plaintiff’s alleged

26   damages; and Defendant’s defenses.

27

28
                                                       -3-
                            JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                        Case No.: 5:19-cv-00212-EJD
                                                  US 164888395v2
            Case 5:19-cv-00212-EJD Document 33 Filed 06/03/19 Page 5 of 8



 1   IX.    CLASS ACTIONS

 2
            This action is not a class action.
 3
     X.     RELATED CASES
 4

 5          This action was removed from Santa Clara Court Superior Court, where it was assigned

 6   Case No. 18CV338819. There are no formal related cases.

 7   XI.    RELIEF

 8
            Plaintiff’s Position. If liability is established against Defendant, Plaintiff’s alleged non-
 9
     economic damages would be calculated according to proof that Plaintiff has experienced such
10
     damages.
11
            Defendant’s Position. Defendant does not believe Plaintiff is entitled to any relief.
12
     XII.   SETTLEMENT AND ADR
13

14          The Parties have not discussed settlement. They have briefly discussed stipulating to either

15   private or Court-sponsored mediation, but the discussions are still in their preliminary stages.

16   XIII. CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES

17
            The Parties do not consent to have a magistrate conduct all further proceedings, including
18
     trial and entry of judgment.
19
     XIV. OTHER REFERENCES
20

21          This action is not suitable for reference to binding arbitration, a special master, or the

22   Judicial Panel on Multidistrict Litigation.

23   XV.    NARROWING OF ISSUES

24
            The Parties agree that it is premature to consider narrowing any issues in this case.
25
     XVI. EXPEDITED TRIAL PROCEDURE
26

27          The Parties agree this case is not appropriate for an expedited schedule under General Order

28   64.
                                                        -4-
                            JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                        Case No.: 5:19-cv-00212-EJD
                                                   US 164888395v2
             Case 5:19-cv-00212-EJD Document 33 Filed 06/03/19 Page 6 of 8



 1   XVII. SCHEDULING

 2
             During the Parties’ Rule 26(f) conference, the Parties agreed on the following tentative
 3
     deadlines:
 4
     Proposed Event                                        Proposed Deadline
 5
     Deadline to Amend Pleadings                           June 27, 2019
 6
     Trial Setting Conference                              April 30, 2019
 7
     Close of Fact Discovery                               May 29, 2020
 8
     Deadline to File Summary Judgment Motion(s)           June 18, 2020
 9
     Hearing on Summary Judgment Motion(s)                 July 30, 2020
10
     Deadline to Exchange Expert Reports                   August 24, 2020
11
     Close of Expert Discovery                             Mid-September 2020
12
     Trial                                                 October 13, 2020
13
     XVIII. TRIAL
14

15           Plaintiff’s Position. Plaintiff estimates between 10-14 days for trial. Plaintiff has requested
16   a jury trial.
17           Defendant’s Position. Defendant has not yet seen Plaintiff’s purportedly forthcoming
18   amended complaint. However, Defendant’s current view is that trial would likely require no more
19   than 3-4 days.
20   XIX. DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS
21
             Defendant’s Position. Defendant filed its Certification of Interested Entities or Persons on
22
     January 11, 2019. Defendant identified that GN is a wholly owned subsidiary of GN Audio A/S,
23
     which is 100% owned by GN Store Nord A/S, a publicly listed company on the Copenhagen Stock
24
     Exchange.
25
     XX.     PROFESSIONAL CONDUCT
26

27           All attorneys of record for the Parties have reviewed the Guidelines for Professional
28   Conduct for the Northern District of California.
                                                        -5-
                            JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                        Case No.: 5:19-cv-00212-EJD
                                                  US 164888395v2
           Case 5:19-cv-00212-EJD Document 33 Filed 06/03/19 Page 7 of 8



 1

 2

 3   Dated: June 3, 2019                   ARNOLD & PORTER KAYE SCHOLER LLP

 4
                                           By: /s/ Matthew R. Diton
 5                                             MATTHEW R. DITON

 6                                               Attorneys for Defendants
                                                 GN AUDIO USA INC., HOLGER REISINGER,
 7                                               and SARAH GRAY

 8

 9
     Dated: June 3, 2019                   SHEGERIAN & ASSOCIATES, INC
10
                                           By: /s/ Stephanie Le
11                                             STEPHANIE LE

12                                               Attorneys for Plaintiff
                                                 RITESH TANDON
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                -6-
                           JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                       Case No.: 5:19-cv-00212-EJD
                                           US 164888395v2
           Case 5:19-cv-00212-EJD Document 33 Filed 06/03/19 Page 8 of 8



 1                                            ATTESTATION

 2          Pursuant to Civil L.R. 5-1, I, Matthew R. Diton, the ECF User whose ID and password are

 3   being used to file this Joint Case Management Conference Statement, hereby attest that concurrence

 4   in the filing of this document has been obtained from each of the other signatories.

 5

 6   Dated: June 3, 2019

 7
                                                /s/ Matthew R. Diton
 8                                              Matthew R. Diton

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -7-
                           JOINT CASE MANAGEMENT CONFERENCE STATEMENT
                                       Case No.: 5:19-cv-00212-EJD
                                                 US 164888395v2
